DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 17 September 2018, 10 September 2019, and 10 August 2020 have been considered by the examiner, signed, initialed and mailed with the prior action. The IDS filed on 8 July 2021 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action.
Priority
This application is a 371 of PCT/US2016/067353. Applicant’s claim for the benefit of a prior-filed application PCT/US2016/067353 filed 16 DEC 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/269,890 filed 18 DEC 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Status of the Claims
Applicant’s election without traverse of Group I: claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27, in the reply filed on 8 March, 2021, is acknowledged. Claims 32-34, 37-38, 45, 50, 56-58, 61, 66, and 114-117 are withdrawn without prejudice for being drawn to a non-elected invention. Claims 4-5, 7-9, 11, 14-15, 17, 19-23, 26, 28-31, 35-36, 39-44, 46-49, 51-55, 59-60, 62-65, 67-113, and 118-119 are cancelled.  Claims 1 and 12-13 are amended. Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are under examination.

Objections to the Specification, Drawings, and Claims
Objections to the specification and drawings set forth in the previous action filed on 30 MAR 2021 are overcome by applicant’s amendments to the specification filed on 30 JUN 2021 and are hereby withdrawn. The amended specification now has sequences identified by 

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claim 2 under 35 U.S.C. 112(b) as being indefinite is withdrawn in light of applicant’s arguments which were found persuasive in regard to the observation that claim simply provides multiple options for where the nucleic acid sequence comprising the unnatural nucleotide may be located. For example, the nucleic acid sequence comprising the unnatural nucleic acid may be in the same plasmid as the Cas9 and sgRNAs or in the same plasmid as either the sgRNA or the Cas9 or in another independent plasmid that could function as a donor DNA template or as a target template and embodiments where a donor template and target template may comprise the unnatural nucleotide. As argued by the applicant, it would be clear to a person of ordinary skill that the claim encompasses including a nucleic acid sequence comprising the unnatural nucleotide and the one or more nucleic acids encoding the CRISPR/Cas system on one plasmid or more than one plasmid.
The prior rejection of claim 3 under 35 U.S.C. 112(b) as being indefinite is withdrawn in light of applicant’s amendment to the base claim, claim 1, on which claim 3 depends. In light of the amendment to claim 1, it is clear that the sgRNA recited in the present claims recognizes the modified nucleic acid sequence-in the case of a deletion, it is complementary to a sequence wherein the unnatural nucleotide at the given position was deleted and that as long as the cell does not modify the nucleic acid sequence comprising the unnatural nucleotide, the CRISPR/Cas system does not recognize it. But if it recognizes a modified nucleic acid sequence such as one in which the unnatural nucleotide is deleted, it can cleave the sequence, which can prevent it from becoming prevalent in the culture; as provided in paragraphs [0030] and [0034].
The prior rejection of claim 12 and its dependent claim 13 under 35 U.S.C. 112(b) as being incomplete for omitting essential elements is withdrawn in light of applicant’s amendments to the claims.  Claim 12 now recites, “wherein the CRISPR/Cas system cleaves the 

Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 1, 6, 10, and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (Hsu, P.D., et al. Nat Biotechnol. 2013) is withdrawn in light of applicant’s amendment to claim 1 that recites, wherein the CRISPR/Cas system encodes a single guide RNA (sgRNA) comprising a crRNA-tracrRNA scaffold, and the sgRNA comprises a target motif that recognizes a modification at the unnatural nucleotide position within the nucleic acid sequence and does not recognize the nucleic acid sequence comprising the unnatural nucleotide without a modification at the unnatural nucleotide position. Hsu does not teach a sgRNA that comprises a target motif that recognizes a modification at the unnatural nucleotide position within the nucleic acid sequence and does not recognize the nucleic acid sequence comprising the unnatural nucleotide without a modification at the unnatural nucleotide position.
The prior rejection of claims 2-3, 16, 18, and 27 under 35 U.S.C. 103 as being unpatentable over Hsu (2013) as applied to claim 1 above, and further in view of Jiang (Jiang, Y., et al. Applied and Environmental Microbiology, Mar 2015; 81 (7) 2506-2514), Ran (Ran, F.A. et al. Cell, 2013; 155:2, 479-480), Kimoto (Kimoto, M., et al. Chemical Biology of Nucleic Acids, 2014; 131-48), and Malyshev (Malyshev, D., et al. Nature, 2014; 509, 385–8) is withdrawn in light of applicant’s amendment to claim 1 that recites, wherein the CRISPR/Cas system encodes a single guide RNA (sgRNA) comprising a crRNA-tracrRNA scaffold, and the sgRNA comprises a target motif that recognizes a 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant case, claim 1 recites a genus of sgRNA that comprises a target motif that recognizes a modification at the unnatural nucleotide position within the nucleic acid sequence and does not recognize the nucleic acid sequence comprising the unnatural nucleotide without a modification at the unnatural nucleotide position. Thus, the claim sets forth the structure-function relationship between sgRNAs that result in a recognition (or binding) to a modified target template that do not recognize (or bind) an unmodified target template (comprising an unnatural nucleotide). 
The specification describes specific sgRNAs in examples 1-3 (pp. 73-75; and Tables 2-3 pp. 83-84) which to varying degrees and under varying parameters retain UBP in replicating organisms, and thus satisfy the structure-function limitation of claim 1. However, as presented in example 3, p. 75, although UBP was retained in the sequences tested with Cas9 and two sgRNAs, in some instances, three sequence contexts exhibited relatively poor retention with low Cas9 induction and demonstrated higher UBP retention only when Cas9 induction was increased, indicating that other factors are involved that are not disclosed by the written description of the claim. Furthermore, replication (and targeting, by Cas9) of 16 UBP-containing DNA sequences (targeting motif illustrated in Table 2) was assessed by plating onto solid media containing unnatural nucleotides (dNaMTP and dTPT3TP) to select for single colonies, analogous to standard molecular biology practices wherein selection of clonal populations purified the UBP-containing plasmids away from those that contain errors introduced during 
The search for prior art in regard to the structure function relationship of claim 1 has brought forth the teaching of HIRAO (EP2487181A1; publ. 15 AUG 2012), Figures 10 and 11, and Smith (Smith C, Abalde-Atristain L, He C, Brodsky BR, Braunstein EM, Chaudhari P, Jang YY, Cheng L, Ye Z. Efficient and allele-specific genome editing of disease loci in human iPSCs. Molecular Therapy. 2015 Mar 1;23(3):570-7). Smith teaches that Cas9 can specifically target either a mutant or wild-type allele with little disruption at the other allele differing by a single nucleotide and demonstrates the advantages of the CRISPR/Cas9 system in allele-specific genome targeting and in NHEJ-mediated gene disruption (abstract). The mutant and wild-type alleles in Smith parallel the modified and unmodified nucleic acid sequences/templates of the instant invention and demonstrate that the prior art provides that specific gRNAs can discriminate between target templates with single base differences. HIRAO teaches that mismatches in DNA-DNA oligonucleotide sequences lead to lower binding affinities and much lower melting temperatures (Tms), thus indicating the effect of base-pairing specificity for DNA-DNA nucleic acid duplexes, as well as similar corresponding base-pairing specificity for DNA-RNA nucleic acid heteroduplexes, wherein the nucleic acids (DNA and/or RNA) comprise unnatural nucleotides paired and/or mismatched with unnatural or natural nucleotides as well as natural nucleotides paired and/or mismatched with natural nucleotides. Figures 10 and 11 clearly demonstrate what was known in the art prior to the effective filing date of the instant application, namely that sgRNAs that comprise targeting motifs specific for modified nucleic acid sequences that comprise natural nucleotides will have greater binding affinity for those sequences in comparison to the binding affinity for the unmodified nucleic acid sequences comprising an unnatural nucleotide and thus mismatched in regard to the sgRNA targeting motif. Thus, the practitioner would recognize that sgRNAs could be designed in such a way as to 
Because the disclosure fails to describe the structural requirements of sgRNAs that result in recognition of (binding to) a modification at the unnatural nucleotide position within the nucleic acid sequence and that also does not recognize the nucleic acid sequence comprising the unnatural nucleotide without a modification at the unnatural nucleotide position, the disclosure of a few representative species is insufficient to describe the genus given the large number of possible sgRNAs, target motifs, modifications, and unnatural nucleotides comprising substitutions, insertions, deletions, and/or combinations of all possible modifications and to what effect each of these might have in improving the retention of UBPs (or distinguishing between the recognition of modified target sequences but not of unmodified target sequences in vivo). As such, the specification, taken with the pre-existing knowledge in the art of functional implications of RNA-DNA hybridization and CRISPR sgRNA construction for discriminating related templates, fails to satisfy the written description requirement of 35 U.S.C. 112(a).
In the absence of sufficient guidance and direction to the structural and functional analysis, applicant's reliance on sgRNAs that comprise a target motif that recognizes a 
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one or a few species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structure of the encompassed genus of sgRNAs, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of construction. Adequate written description requires more than a mere statement that it is part of the invention. See Fiefs v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddles v.Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Therefore, only the sgRNAs described in the examples provided in the disclosure that maintain, in combination, the recited function of recognizing the modified nucleic acid but not 
 The court has made it clear that with regard to chemical compounds, the standard for written description is possession, not enablement or intent to claim.   “While we have no doubt a person so motivated would be enabled by the specification to make it, this is beside the point for the question is not whether he would be so enabled but whether the specification discloses the compound to him, specifically, as something appellants actually invented. We think it does not.” In Re Ruschig, 379 F.2d 990, 995, 154 U.S.P.Q. 118, 123 (CCPA 1967).   Furthermore, the court stated, “Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The Regents of the University of California v. Eli Lilly & Co., 43 U.S.P.Q.2d 1406 (Federal Circuit 1997).  In the instant case, although applicant have provided a general function (recognition or binding to one template but not another) and a general structure (sgRNAs with specific targeting motifs) these even taken together are not sufficient to convey possession of the entire possible group of sgRNAs and/or targeting motifs encompassed by the instant claim.  The fact that these sgRNAs have a targeting motif is not sufficient to provide the specific sequences which are essential for the use of any hybridizing portion of these RNAs.  
Claims 2-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are rejected under 35 U.S.C. 112(a) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claim (claim 1) from which they depend.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Jiang—Ran—Kimoto – Malyshev 
Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (Ran, F.A. et al. Cell, 2013; 155:2, 479-480),  Jiang (Jiang, Y., et al. Applied and Environmental Microbiology, Mar 2015; 81 (7) 2506-2514), Kimoto (Kimoto, M., et 
Before the effective filing date of the instant application, Ran and Jiang teach elements relevant to use of the CRISPR/Cas system, employing sgRNAs in mammalian and bacterial cells. Ran teaches that in CRISPR/Cas systems the crRNA and tracrRNA can be fused together to create a chimeric, single-guide RNA (sgRNA; Fig. 1) and that Cas9 can thus be re-directed toward almost any target of interest in immediate vicinity of the PAM sequence by altering the 20-nt guide sequence within the sgRNA. Ran teaches that, depending on the desired application, sgRNAs can be delivered as sgRNA-expressing plasmids (Fig. 4c) and also teaches the use of two different sgRNAs, targeting different nucleic acid strands and sequences, for use with Cas9 nickases and increasing target-site specificity (p. 2283 “Approaches for sgRNA construction and delivery”; pp. 2285-6, Box 2 and figures 4a,c). Ran also teaches the use of wild-type Cas9 for mediating double stranded breaks at the sgRNA target site (Box 2). Thus Ran teaches (Type II) CRISPR/Cas systems comprising one or more nucleic acids encoding a CRISPR/Cas system and a nucleic acid sequence comprising an unnatural nucleotide; wherein the CRISPR/Cas system encodes a single guide RNA (sgRNA) comprising a crRNA-tracrRNA scaffold and an additional nucleic acid sequence that encodes an additional single guide RNA (sgRNA) comprising a crRNA- tracrRNA scaffold.
Jiang teaches, in Table 1 and Fig. 1b, one or more plasmids comprising one or more nucleic acids comprising a CRISPR/Cas system and including a Cas9 (Type II wild-type S. pyogenes, p. 2508), sgRNA, and DNA nucleic acid sequences comprising donor/target sequences for use in vivo, e.g. in cells including the single-cell organism E. coli (pp. 2506-8). Jiang teaches a 20-bp complementary region (N20) with the requisite NGG PAM matching genomic loci of interest fused with crRNA and tracrRNA as a single synthetic guide RNA (sgRNA) transcript (p. 2506) and plasmids for single-gene editing that can readily be modified by changing the N20 sequence of the sgRNA when different genomic or target loci are being targeted (p. 2508, 2511, Table 1, Figure 1b, and Supplemental Table 2). Jiang thus demonstrates what is well-known by a person of ordinary skill in the art: CRISPR/Cas systems can be targeted 
Jiang also teaches, what is well known in the art prior to the filing date, that DNA donor sequences comprise sequences that are homologous to the site targeted for modification via CRIPSPR/Cas9 mediated editing, i.e. through homologous recombination at the site of Cas9 double-strand (ds) cleavage (pp. 2508-10 and the option of using Cas9 variants for single strand cleavage/nicking and HDR for increasing site-specific modifications while reducing off-target effects, p. 2513). Donor sequences vary in comparison to target sequences by specific modifications. Variations comprise modifications such as substitutions to correct sequences associated with genetic defects or modifications to introduce deletions or insertions into the target sequence to, for instance, introduce or correct premature termination, or to introduce other modifications as desired by the artisan. Donor sequences, known in the art before the time of filing, are used for homology-directed repair (HDR) in which intact homologous DNA donor is used to replace the DNA surrounding the cleavage site in an accurate manner. In addition, HDR can also mediate the precise insertion of external DNA at the break site and may comprise unnatural or modified (poly)nucleotide/ (poly)nucleosides of ds or ss DNA or RNA (see for example, Hsu, P. D., et al. Cell, 2014; 157(6), 1262-1278). Thus, Ran and Jiang taken together demonstrate one or more plasmids comprising CRISPR/Cas system components including a Cas9, sgRNAs comprising PAMs, and donor/target nucleic acid sequences.
	Neither Ran nor Jiang are directed to organisms or constructs comprising unnatural nucleotides or unnatural nucleotide base pairs (UBPs).
Kimoto teaches that several unnatural base pairs (UBPs) are known to those skilled in the art, as are means of replicating and/or amplifying (via PCR) nucleic acid sequences comprising the UBPs by providing the UBPs as dX/YTPs (where X/Y indicates the unnatural nucleotides) along with the other dNTPs and necessary reaction components (Kimoto p. 134, Fig 2; see also, for example, HIRAO EP2487181A1, cited above in the 35 U.S.C. 112(a) rejection, and Prior Art Made of Record [below]: Hirao, et al. Accounts of Chemical Research, 2012; 45(12), 2055-65; Hirao, I. in Reviews in Cell Biology and Molecular Medicine, R.A. Meyers (Ed.). 2014; 1-16; and Li, et al. J. Am. Chem. Soc. 2014, 136, 3, 826–9; Publ: October 23, 2013). 


    PNG
    media_image1.png
    493
    616
    media_image1.png
    Greyscale
	
Thus, Kimoto teaches high complementarity specificity of specific UBPs (including d5SICS and dMMO2, p.134, Fig. 2f, inserted below) and RNA-DNA hybridization of nucleic acid sequences comprising UBPs—significant elements relative to sgRNA recognition and binding (hybridizing) to target nucleic acid sequences comprising one or more unnatural nucleotides.  
  Kimoto, p. 134, Fig 2f.

    PNG
    media_image2.png
    197
    232
    media_image2.png
    Greyscale
  
Malyshev teaches genetically engineered E. coli comprising plasmids comprising unnatural base pairs dNAM and d5SICS (dX and dY, respectively). UBP retention during multiple rounds of replication is a feature sought after in synthetic biology applications involving UBPs (see, for example, Kimoto, section 2.2 p. 138 ¶1 and Table 1, where the goal of maintaining the linear amplification of DNA retaining and assessing the retention of the UBP is set forth as the purpose). The desire for UBP retention is demonstrated by artisans’ pursuit to identify polymerases with high fidelity for retaining UBPs during replication or PCR amplification and through generating and identifying unnatural nucleotides/nucleosides that share high complementarity specificity for their paired unnatural nucleotides/nucleosides over natural nucleotides/nucleosides (Kimoto, pp. 132-42). A practitioner of skill in the art would recognize E. coli would be highly desirable and a prerequisite for organisms that are engineered for production of synthetic products.  Applications for introducing, and/or maintaining, and/or correcting and/or altering UBPs (in genomic or extrachromosomal DNA) through CRISPR/Cas9-mediated HDR in the presence of DNA donor/target templates bearing UBPs (or through NHEJ) would be prima facie obvious to an artisan skilled in the art of synthetic biology/gene editing once a replication competent organism comprising nucleic acids comprising UBPs could be maintained in culture. 
Thus, in regard to instant c. 1-3 and 12-13, Malyshev’s semi-synthetic E. coli provides both the system and the motivation for combining the teachings of Jiang, Ran, and Hirao with that of Malyshev to arrive at the instant invention because, an artisan of skill in the art would at once envisage use of the molecular tools in CRISPR/Cas systems comprising one or more plasmids comprising sgRNAs (with targeting motifs), and DNA donor/target nucleic acids comprising unnatural nucleotides for use in semi-synthetic E. coli or any other genetically modified organisms comprising UBPs to target plasmids that had lost the desired UBPs through insertion, substitution, or deletion or a combination of these and would utilize the knowledge of one skilled in the art to generate sgRNAs to target the “modified” templates, but not to target the unmodified templates (that still retained the UBP in its desired context), in order to affect repair of the modified templates and maintain the UBPs in the synthetic plasmids. (In regard to the limitation of instant c. 13, in the absence of repair, replication of the modified template would be impaired in the system once the template was cleaved by the Cas guided by the sgRNA that specifically recognizes the modified template, and thus the rate of replication of the cleaved/modified nucleic acid sequence would be lower, i.e. decreased, in comparison to an uncleaved template/plasmid/nucleic acid sequence.)
An artisan of skill in the art would have a reasonable expectation of success, before the time of filing, in combining known molecular techniques such as design of one or more plasmids comprising Cas9 endonuclease, sgRNAs, donor DNA templates, for specific editing of a target sequence (as per Ran and Jiang), for correcting unwanted mutations, substitutions, mismatches, or for inserting (or deleting) any additional sequences comprising the desired UBPs 
Thus it would be prima facie obvious to an artisan skilled in the art before the filing date of the instant application to combine the teachings of Ran, Jiang, Kimoto, and Malyshev with reasonable expectations of success in doing so as all the features of the instant application and the molecular techniques necessary to combine them in known ways with predictable results are taught in the prior art cited above.
In regard to the further limitation of claim 6 and 10, Ran and Jiang (p. 2506 ¶3 and p. 2508 ¶2) teach that the sgRNAs comprise PAM recognition elements and Ran teaches varying the offset of the sgRNA for increasing target specificity and decreasing off-target cleavage, see Box 2, p. 2285).
In regard to the limitations of claims 16, 24, and 27, Jiang teaches, in Table 1 and Fig. 1b, one or more plasmids comprising one or more nucleic acids comprising a CRISPR/Cas system and including a Cas9 (Type II wild-type S. pyogenes, p. 2508), sgRNA, PAMs, and DNA nucleic acid sequences comprising donor/target sequences for use in vivo, e.g. in cells including the single-cell organism E. coli (pp. 2506-8).
In regard to the further limitations of claims 18 and 25, Kimoto teaches templates where polynucleotides comprise more than one unnatural nucleotide (see, for example, Figures 1 and 8; see also HIMAO, Figures 10 and 11) and unnatural nucleotides comprising d5SICS and dMMO2 (pp. 134-5 and Figure 2) and Malyshev teaches polynucleotides comprising d5SICS, dNAM, dTPT, and dMMO2.

Response to Amendments and Arguments
Applicant has amended claim 1 and directed arguments to the deficiencies of Hsu (Hsu, P.D., et al. Nat Biotechnol. 2013). These arguments have been fully considered and are not found persuasive on the grounds that new art is now applied to address the new limitation introduced by the amendment. Applicant also argues, on p. 15 ¶1, “Specifically, there is no suggestion in any of the cited documents to use a CRISPR/Cas system to recognize a modification of an unnatural nucleotide position, e.g., to improve retention of the unnatural 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a CRISPR/Cas system comprising a sgRNA that comprises a target motif that binds to a nucleic acid sequence that comprises a target sequence that comprises a modification at the unnatural nucleotide position within the nucleic acid sequence and does not bind or recognize the nucleic acid sequence without the modification at the unnatural nucleotide position, i.e. a sequence that comprises the unnatural nucleotide, a practitioner would understand that the modified nucleic acid sequence (aka, the target sequence) could be modified in several different ways according to the broadest reasonable interpretation of the claim. The modification could comprise:
i) a chemical modification of the unnatural nucleotide, 
ii) a substitution of the unnatural nucleotide with another unnatural nucleotide, 
iii) a substitution of the unnatural nucleotide with a natural nucleotide, 
iv) a deletion of the unnatural nucleotide with or without loss of additional flanking nucleotides,  
v) an insertion of one or more nucleotides adjacent to the unnatural nucleotide, or
vi) a combination of insertion and deletion with a loss of the unnatural nucleotide with or without the loss of additional adjacent nucleotides and an insertion of one or more nucleotides.
In examples iii)-vi) above the sgRNA would comprise only natural nucleotides. In examples i) and ii) above the sgRNA might comprise an unnatural nucleotide corresponding to a binding pair for the target unnatural nucleotide.

In so far that the sgRNA targets a template comprising an unnatural nucleotide, HIRAO (EP2487181A1), Hirao (2012 and 2014), Kimoto (2014) and Li (2014) teach that RNA-DNA hybridization and base pairing was established for many unnatural base pairs (UBPs), and thus, employing a target specific sgRNAs comprising the unnatural base for UBP with the target sequence would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application.
HIRAO (EP2487181A1; publ. 15 AUG 2012), Figures 10 and 11, teaches that mismatches in DNA-DNA oligonucleotide sequences lead to lower binding affinities and much lower melting temperatures (Tms), thus indicating the effect of base-pairing specificity for DNA-DNA nucleic acid duplexes, as well as similar corresponding base-pairing specificity for DNA-RNA nucleic acid heteroduplexes, wherein the nucleic acids (DNA and/or RNA) comprise unnatural nucleotides paired and/or mismatched with unnatural or natural nucleotides as well as natural nucleotides paired and/or mismatched with natural nucleotides. These figures clearly demonstrate what was known in the art prior to the effective filing date of the instant application, namely that sgRNAs that comprise targeting motifs specific for modified nucleic acid sequences that comprise natural nucleotides will have greater binding affinity for those sequences over the unmodified nucleic acid sequences comprising an unnatural nucleotide and thus mismatched with the sgRNA targeting motif. Thus, the practitioner would recognize that sgRNAs could be designed in such a way as to bind to modified nucleic acid sequences that would not bind (or recognize) unmodified nucleic acids under the proper experimental conditions. For example, if the target sequence was one in which an unnatural dX nucleotide had been deleted, the sgRNA targeting motif would lack the corresponding base (i.e. dY) needed for base-pairing. Thus the RNA-DNA duplex would have a mismatch with the unmodified template (and would have a lower binding affinity) but would have a match with the modified target template and would have a higher binding affinity that would result in cleavage of the nucleic acid when the sgRNA 
Thus a practitioner would understand that CRISPR/Cas systems and sgRNAs could be designed to specifically target and cleave plasmids comprising modifications (e.g. substitutions, insertion, and/or deletions) and employed to sustain the presence of plasmids comprising UBPs in synthetically modified organisms, which is a problem to be solved in systems wherein the plasmids comprising UBPs suffer increasing attrition over multiple rounds of replication as demonstrated by Malyshev and as argued above.

Prior Art Made of Record
•  Hsu PD, Scott DA, Weinstein JA, et al. (2013) DNA targeting specificity of RNA-guided Cas9 nucleases. Nature biotechnology, Sep;31(9):827-32.
•  Hirao, I., Kimoto, M., & Yamashige, R. (2012). Natural versus artificial creation of base pairs in DNA: Origin of nucleobases from the perspectives of unnatural base pair studies. Accounts of chemical research, 45(12), 2055-2065.
•  Hirao I. (2014) Synthetic genetic polymers functioning to store and propagate information by genetic alphabet expansion. Reviews in Cell Biology and Molecular Medicine. Sep 15:1-6.
•  Li (Li L, et al. Journal of the American Chemical Society. 2014 Jan 22;136(3):826-9) is directed toward developing an unnatural base pair for the in vivo expansion of an organism’s genetic alphabet and for a variety of in vitro biotechnology applications where modified UBPs are used to site-specifically label amplified DNA, and demonstrates that hydrophobic and packing forces are sufficient to mediate natural-like replication with UBP templates.

Conclusion
s 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are rejected. No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633

/KEVIN K HILL/Primary Examiner, Art Unit 1633